DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-3, 5-6, 9-11, 13 and16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2020/0160781).
	As to claim 1, Park teaches a detection circuit, comprising a switching sub-circuit (switching sub-circuit including switches, SAM, SPRE and RPRE, fig. 4) and an analog-to-digital conversion sub-circuit (ADC, fig. 4), wherein
 the switching sub-circuit is connected to a sense line (a reference voltage line RVL, fig. 4), an external compensation circuit (the timing controller 140, [0146] the timing controller 140 may include a compensator COMP, fig. 4), a reference power terminal (the sensing reference voltage VpreS, fig. 4), a reset power terminal (the image driving reference voltage VpreR), and the analog-to-digital conversion sub-circuit (ADC, fig. 4), respectively, the switching sub-circuit is used to control an on-off state between the sense line and the reference power terminal ([0143] due to the sensing reference switch SPRE, the reference voltage Vref, supplied to the reference voltage line RVL, corresponds to a “sensing reference voltage VpreS ”) in response to a first control signal provided by the external compensation circuit ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE), control an on-off state between the sense line and the reset power terminal ([0144] due to the image driving reference switch RPRE, the reference voltage Vref, supplied to the reference voltage line RVL, corresponds to an “image driving reference voltage VpreR”) in response to a second control signal provided by the external compensation circuit ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE), and control an on-off state between the sense line and the analog-to-digital conversion sub-circuit ([0143] a sampling switch SAM controlling the connection between the reference voltage line RVL and the analog-to-digital converter ADC) in response to a third control signal provided by the external compensation circuit ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE); and
 the analog-to-digital conversion sub-circuit is also connected to the external compensation circuit, and the analog-to-digital conversion sub-circuit is used to convert a sense signal from the sense line into a digital signal and output the digital signal to the external compensation circuit when the analog-to-digital conversion sub-circuit is in conduction with the sense line, such that the external compensation circuit compensates a data signal according to the digital signal ([0155] the analog-to-digital converter ADC  may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed 

As to claim 2, Park teaches the circuit, wherein the switching sub-circuit comprises a first switch assembly (switch SPRE, fig. 4), a second switch assembly (switch RPRE, fig. 4), and a third switch assembly (a sampling switch SAM, fig. 4);
 the first switch assembly (switch SPRE, fig. 4) is connected to the external compensation circuit (the timing controller 140, fig. 4), the sense line (a reference voltage line RVL, fig. 4) and the reference power terminal (the sensing reference voltage VpreS, fig. 4), respectively, and the first switch assembly is used to control the on-off state between the sense line and the reference power terminal ([0143] a sensing reference switch SPRE controlling the connection between each reference voltage line RVL and a sensing reference voltage supply node Npres, to which the reference voltage Vref is supplied) in response to the first control signal ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE); 
the second switch assembly (switch RPRE, fig. 4) is connected to the external compensation circuit (the timing controller 140, fig. 4), the sense line (a reference voltage line RVL, fig. 4) and the reset power terminal (the image driving reference voltage VpreR), respectively, and the second switch assembly is used to control the on-off state between the sense line and the reset power terminal ([0144] the image driving reference switch RPRE may control connection between each reference voltage line RVL and an image driving reference voltage supply node Nprer, to which the reference voltage Vref is supplied) in response to the second control signal ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE); and 
the third switch assembly (a sampling switch SAM, fig. 4) is connected to the external compensation circuit (the timing controller 140, fig. 4), the sense line (a reference voltage line RVL, fig. 4) and the analog-to-digital conversion sub-circuit (ADC, fig. 4), respectively, and the third switch assembly used to control the on-off state between the sense line and the analog-to-digital conversion sub-circuit ([0143] a sampling switch SAM controlling the connection between the reference voltage line RVL and the analog-to-digital converter ADC) in response to the third control signal ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE). 

As to claim 3, Park teaches the circuit, wherein the first switch assembly comprises a first switch (switch SPRE, fig. 4), the second switch assembly comprises a second switch (switch RPRE, fig. 4), and the third switch assembly comprises a third switch (a sampling switch SAM, fig. 4); a control end of the first switch is connected to the external compensation circuit ([0091]  a timing controller 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE), a first end of the first switch is connected to the reference power terminal (the sensing reference voltage VpreS, fig. 4), and a second end of the first switch is connected to the sense line (a reference voltage line RVL, fig. 4); a control end of the second switch is connected to the external compensation circuit ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE), a first end of the second switch is connected to the reset power terminal (the image driving reference voltage VpreR), and a second end of the second switch is connected to the sense line (a reference voltage line RVL, fig. 4); and a control end of the third switch is connected to the external compensation circuit ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE), a first end of the third switch is connected to the analog-to-digital conversion sub-circuit (ADC, fig. 4), and a second end of the third switch is connected to the sense line (a reference voltage line RVL, fig. 4). 
 
As to claim 5, Park teaches the circuit, wherein the analog-to-digital conversion sub-circuit comprises an analog-to-digital converter (analog-to-digital converter ADC, fig. 4); and one end of the analog-to-digital converter is connected to the switching sub-circuit (switching sub-circuit including switches, SAM, SPRE and and the other end of the analog-to-digital converter is connected to the external compensation circuit (a timing controller 140, fig. 4).

As to claim 6, Park teaches the circuit, wherein the detection circuit further comprises a storage sub-circuit (Cline, fig. 4); the storage sub-circuit is connected to the reset power terminal (the image driving reference voltage VpreR, fig. 4), the switching sub-circuit (switching sub-circuit including switches, SAM, SPRE and RPRE, fig. 4) and the analog-to-digital conversion sub-circuit (ADC, fig. 4), respectively, and the storage sub-circuit is used to store a sense signal output from the sense line to the analog-to-digital conversion sub-circuit ([0140] a line capacitor Cline on the reference voltage line RVL may be charged by the voltage of the second node N2 of the driving transistor DRT. Due to the charged line capacitor Cline, the reference voltage line RVL may have a voltage corresponding to the voltage of the node N2 of the driving transistor DRT) through the switching sub-circuit when the sense line is in conduction with the analog-to-digital conversion sub-circuit ([0155] the analog-to-digital converter ADC  may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed voltage into a digital sensed value).
  
As to claim 9, Park teaches a driving method of a detection circuit comprising:
 in a charging phase, in which a potential of the first control signal provided by the external compensation circuit is a first potential ([0091]  a timing 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE; fig. 5 illustrates signal SPRE is high during the initialization setp), the switching sub-circuit controls the sense line to be in conduction with the reference power terminal in response to the first control signal ([0152] in the initialization step… sensing reference switch SPRE to be turned on. In this state, the second node N2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS.); 
in a resetting phase, in which a potential of the second control signal provided by the external compensation circuit is a first potential ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE), and the switching sub-circuit controls the sense line to be in conduction with the reset power terminal in response to the second control signal ([0212] when the voltage of the second node N2 of the driving transistor DRT is sensed in the sampling step Sampling, the recovery step may be performed. The recovery step may be a period ranging from after the completion of the RT sensing of the characteristics of the driving transistor DRT to before the start of the image driving. In the recovery step, after the RT sensing, a recovery voltage REC is applied in order to reset the voltage applied to each voltage line, so that the image driving can be performed. The recovery voltage REC may be applied through the reference voltage line RVL in a state in which the image driving reference switch RPRE is turned on);
in a signal acquisition phase, in which each of the potential of the first control signal, the potential of the second control signal, and a potential of the third control signal provided by the external compensation circuit is a second potential ([0091]  a timing controller 140  controlling … the data driver circuit 130, [0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE), the switching sub-circuit controls the sense line to be disconnected with the reference power terminal in response to the first control signal ([0154] in the tracking step… the sensing reference switch SPRE transits to a turn-off level; Fig. 5 illustrates SPRE is low to disconnect VpreS to RVL during the tracking step), controls the sense line to be disconnected with the reset power terminal in response to the second control signal (paragraph [0212] describes RPRE is turned on to reset the reference voltage line after the RT sensing. Therefore, during tracking step, RPRE is not turned on to reset RVL), and controls the sense line to be disconnected with the analog-to-digital conversion sub-circuit in response to the third control signal (figure 5 illustrate sampling switch SAM is low to disconnect ADC from RVL); and
 6in a signal output phase, in which the potential of the third control signal is a first potential, the switching sub-circuit controls the sense line to be conducted with the analog-to-digital conversion sub-circuit in response to the third control signal ([0155] in the sampling step, the sampling switch SAM is turned on … At this time, the analog-to-digital converter ADC may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed 
 the analog-to-digital conversion sub-circuit converts a sense signal from the sense line into a digital signal and outputs the digital signal to the external compensation circuit, such that the external compensation circuit compensates a data signal according to the digital signal ([0155] the analog-to-digital converter ADC may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed voltage into a digital sensed value; [0156] the compensator COMP may determine the mobility of the driving transistor DRT in the corresponding subpixel SP, on the basis of the sensed value output from the analog-to-digital converter ADC, and may compensate for the deviation of the driving transistor DRT).  

As to claim 10, Park teaches the method, wherein the switching sub-circuit comprises a first switch (switch SPRE, fig. 4), a second switch (switch RPRE, fig. 4), a third switch (a sampling switch SAM, fig. 4), and a storage capacitor (Cline, fig. 4);
 the analog-to-digital conversion sub-circuit comprises an analog-to-digital converter (ADC, fig. 4);
 in the charging phase, each of the potential of the second control signal and the potential of the third control signal is a second potential, the first switch is turned on, the second switch and the third switch are turned off, and the reference power terminal outputs a reference power signal from the reference power terminal to the sense line through the first switch ([0152] in the initialization 2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS. Fig. 5 illustrates signal SAM is low to disconnect the switch SAM. Paragraph [0212] describes RPRE is turned on to reset the reference voltage line only after the RT sensing. Therefore, during initial step, RPRE is not turned on to reset RVL);
 in the resetting phase, each of the potential of the first control signal and the potential of the third control signal is a second potential, the second switch is turned on, the first switch and the third switch are turned off, and the reset power terminal outputs a reset power signal from the reset power terminal to the sense line through the second switch ([0212] when the voltage of the second node N2 of the driving transistor DRT is sensed in the sampling step Sampling, the recovery step may be performed. The recovery step may be a period ranging from after the completion of the RT sensing of the characteristics of the driving transistor DRT to before the start of the image driving. In the recovery step, after the RT sensing, a recovery voltage REC is applied in order to reset the voltage applied to each voltage line, so that the image driving can be performed. The recovery voltage REC may be applied through the reference voltage line RVL in a state in which the image driving reference switch RPRE is turned on); 
in the signal acquisition phase, the first switch (fig. 5 illustrates switch SPRE is low to disconnect), the second switch ([0212]) and the third switch are turned off (fig. 5 illustrates switch SAM is low to disconnect), the sense line is disconnected with the reference power terminal ([0154] in the tracking step… the sensing reference switch SPRE transits to a turn-off level; Fig. 5 illustrates SPRE is low to disconnect the reset power terminal (see tracking step and [0212]), and the analog-to-digital conversion sub-circuit (figure 5 illustrate sampling switch SAM is low to disconnect ADC from RVL), and the sense line acquires a sense signal of a pixel unit to which it is connected ([0154] an increase in the voltage of the second node N2 of the driving transistor DRT causes a voltage increase in the reference voltage line RVL, since the sensing transistor SENT is in the turned-on state); and
 in the signal output phase, each of the potential of the first control signal (fig. 5 illustrates a sampling period during which SPRE is low) and the potential of the second control signal is a second potential ([0212]); the third switch is turned on, the first switch and the second switch are turned off, the sense line outputs the sense signal to the analog-to-digital converter through the third switch ([0155] in the sampling step, the sampling switch SAM is turned on … At this time, the analog-to-digital converter ADC may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed voltage into a digital sensed value; fig. 5 illustrates SAM is high to connect SAM to RVL), and the storage capacitor stores the sense signal ([0140] a line capacitor Cline on the reference voltage line RVL may be charged by the voltage of the second node N2 of the driving transistor DRT. Due to the charged line capacitor Cline, the reference voltage line RVL may have a voltage corresponding to the voltage of the node N2 of the driving transistor DRT).

a source driving circuit, comprising: the detection circuit according to claim 1 (see the detection circuit with respect to claim 1).

As to claim 13, Park teaches a driving apparatus for a display panel, comprising an external compensation circuit (the timing controller 140, fig. 4), and the source driving circuit connected to the external compensation circuit (data driver circuit 130, fig. 4); the source driving circuit is used to output a sense signal acquired by the sense line to the external compensation circuit ([0148] the data driver circuit 130 may further include an analog-to-digital converter ADC and a plurality of switches SAM, SPRE, and RPRE; [0155] the analog-to-digital converter ADC may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed voltage into a digital sensed value; [0156] the compensator COMP may determine the mobility of the driving transistor DRT in the corresponding subpixel SP, on the basis of the sensed value output from the analog-to-digital converter ADC, and may compensate for the deviation of the driving transistor DRT); the external compensation circuit is used to compensate a data signal according to the sense signal, and output the data signal after compensation to the source driving circuit ([0156] the compensator COMP may determine the mobility of the driving transistor DRT in the corresponding subpixel SP, on the basis of the sensed value output from the analog-to-digital converter ADC, and may compensate for the deviation of the driving transistor DRT); and the source driving circuit is further used to output the data signal after compensation to a pixel unit through a data line ([0043] a compensator comparing the sensed value with the reference sensing value stored in the memory to determine the compensation value, by which a characteristic deviation of the driving transistor is compensated for; a digital-to-analog converter converting the image data voltage, changed according to the compensation value determined by the compensator, into an analog image data voltage; and a buffer outputting the analog image data voltage, output from the digital-to-analog converter, to a data line designated from among the plurality of data lines, fig. 4).

As to claim 16, Park teaches a display apparatus, comprising a display panel, and the driving apparatus for the display panel wherein a source driving circuit (a data driver circuit 130, fig. 4) in the driving apparatus is connected to pixel units (as seen in fig. 4) in the display panel through data lines (DL, fig. 4) and sense lines (RVL, fig. 4).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0160781) in view of Choi et al (US 2020/0184867).
As to claim 12, Park does not teach wherein at least two of the plurality of detection circuits multiplex one analog-to-digital conversion sub-circuit.
	However, Choi teaches a plurality of detection circuits, wherein at least two of the plurality of detection circuits multiplex one analog-to-digital conversion sub-circuit ([0075] two or more sensing lines may share one analog-to-digital conversion circuit (ADC)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park, a plurality of detection circuits, wherein at least two of the plurality of detection circuits multiplex one analog-to-digital conversion sub-circuit, as suggested by Choi in order to lower the number of analog-to-digital conversion sub-circuit and thus to reduce the space and power consumption of the circuit.

5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0160781) in view of OK et al (US 2020/0372861).
	As to claim 14, Park teaches the driving apparatus, comprising a plurality of the source driving circuits (fig. 2 illustrates a plurality of a data driver circuitry 130, each having data lines and sense lines as shown in fig. 4).
	Park does not teach different driving circuits are connected to different groups of data lines and sense lines, respectively as claimed.
	However, OK teaches the driving apparatus, comprising a plurality of the source driving circuits, different driving circuits are connected to different groups of data lines and sense lines, respectively ([0150] The data driver 1110 includes a 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park, different driving circuits are connected to different groups of data lines and sense lines, as suggested by OK in order to lower the number of driving circuits and thus to save space and power consumption of the circuit.

6.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0160781) in view of BAE et al (US 2018/0053462).

	As to claim 17, Park does not teach wherein each column of pixel units is connected to one data line, different columns of pixel units are connected to different data lines, each column of pixel units is connected to one sense line, and different columns of pixel units are connected to different sense lines.
	However, BAE teaches the display apparatus, wherein the display panel comprises a plurality of pixel units which are arranged in an array (see fig. 28); and each column of pixel units is connected to one data line (data lines 14A, fig. 28), different columns of pixel units are connected to different data lines (data lines 14A, fig. 28), each column of pixel units is connected to one sense line ( sensing lines 14B, fig. 28), and different columns of pixel units are connected to different sense lines (sensing lines 14B, fig. 28).


As to claim 18, Park in view of BAE teaches the display apparatus, wherein each of the pixel units comprises a pixel circuit (BAE: driving transistor DT and Cst, fig. 29), and a light emitting element connected to the pixel circuit (BAE: OLED,  fig. 29); and each sense line is connected to corresponding pixel circuits and corresponding detection circuit in the source driving circuit, respectively (BAE: sensing lines 14B, fig. 29).
Allowable Subject Matter
7.	Claims 4, 7-8, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628